By the Court:

Booth, Chief Justice.
—1. The record shows that- the verdict was in exact conformity with the act of assembly; the judgment which follows, is partly in form drawn out, and partly in short, in words and figures; and signed by the justices. It is a judgment for damages, as well as for costs, and for restoration of the premises.
The argument in opposition to this judgment, proceeded on the ground that the justices exceeded their jurisdiction, which is a special one, and they ought to be held strictly within the delegated powers. The matter found by the jury was damages as well as costs, and the justices rendered a judgment for damages as well as costs. The act prescribes no form for the entry of judgment, and enough appears on the face of this record to show not only that the justices intended to give judgment for damages but did give that judgment. We cannot perceive any difference in principle, as to the construction of this judgment between this case and the case of Booth vs. Jump, 2 Harr. Rep. 461.
,2. The execution follows the judgment, and is in entire conformity with the form prescribed by the act.
Judgment affirmed.